MEMORANDUM **
Tomasa Saldana-Reyes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ denial of her motion to reconsider and reopen the underlying denial of her application for cancellation of removal. Petitioner contends her due process rights were violated when the immigration judge referenced her sister’s separate hearing.
We review the BIA’s order denying the motion to reconsider for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The BIA did not abuse its discretion by denying petitioner’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the immigration judge’s order denying cancellation of removal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc). In addition, the BIA did not abuse its discretion in denying petitioner’s motion to reopen where petitioner failed to present new evidence of hardship.***
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


 xhe Addendum to Opening Brief, received by this court on October 22, 2007, is ordered filed.